Citation Nr: 1705731	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-42 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his cousin



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The present matter was previously before the Board in October 2012, July 2013, April 2014, March 2015, September 2015, and September 2016.  At those times, the Veteran's claim was remanded for further development.  Pursuant to the remands' directives, the RO provided a hearing, made reasonable attempts to obtain any temporary files that have not yet been associated with the Veteran's claims file, made reasonable attempts to obtain a copy of the Veteran's October 2009 substantive appeal, attempted to verify the Veteran's reported PTSD stressors, provided examinations to address the etiology of any diagnosed acquired psychiatric disorders, obtained outstanding treatment records, and readjudicated the Veteran's claim.  Overall, the Board finds that, to the extent possible, VA has substantially complied with the Board's remand directives and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the evidence of record, and as explained in further detail in the REMAND portion of the present decision, the Board has recharacterized the previous claim for "service connection for an acquired psychiatric disorder, to include PTSD" as two separate claims for service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD, as indicated on the title page.

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is not the result of a stressful incident incurred in service, including one verified stressor involving a suicide.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Letters dated in October and November 2007 satisfy the duty to notify provisions.  In addition, pursuant to VA's duty to assist in the development of a claim, VA provided examinations and obtained opinions, and associated with the Veteran's claims file his treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

In April 2014, the Board requested that a temporary folder and the Veteran's October 2009 substantive appeal be associated with his claims file prior to adjudication of the present appeal.  In December 2014, the RO notified the Veteran that these records cannot be located, and thus, are unavailable for review.  In light of this finding, the Board finds that further attempts to obtain the records would be unsuccessful and will proceed with review of the Veteran's claim.

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and has not been associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim for Service Connection

A.  Relevant Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD in particular requires medical evidence diagnosing the condition under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, or by findings supported in an examination report; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2016).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For VA purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2015).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

B.  Facts and Analysis

The Veteran asserts that he developed PTSD due to his experiences while stationed in South Korea and at Fort Hood, Texas.  More specifically, he reported in a May 2009 statement, February 2015 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), and during his March 2013 Board hearing that he observed suicides and deaths by drowning at Fort Hood in April 2000 and between March 2001 and April 2001, and that he was subjected to hostile civilian and military forces while he was stationed in South Korea.  The Board notes that various medical treatment records have referred to an in-service motor vehicle accident as a potential PTSD stressor, but multiple military personnel records indicated that this accident did not incur in the line of duty and the Veteran's injures were incurred due to his own misconduct.  Thus, the accident is not a verified stressor for VA compensation purposes.

As a preliminary matter, the Veteran's service treatment records do not document a diagnosis of PTSD or his reported stressors.  The Veteran testified in March 2013 that he attempted to seek treatment from a mental health professional during service, but his request for treatment was denied by his first sergeant.

A November 2008 VA psychology standardized instrument evaluation note documents, among other things, the Veteran's report that four officers he worked with committed suicide on separate occasions while he was stationed in Texas.  Further, the evaluation note documents the Veteran's report that he witnessed a truck roll over and witnessed the incurrence of severe injuries when he was driving in a convoy in California.  The reporting clinician diagnosed the Veteran with a mood disorder due to medical illness, with depressive features; cognitive disorder not otherwise specified (NOS); chronic PTSD; and bereavement.  The Veteran's symptoms and diagnoses were not linked to specific stressors or in-service events.
In a September 2009 memorandum, the Joint Services Records Research Center (JSRRC) Coordinator noted that the May 2009 stressor statement provided by the Veteran is not of a verifiable nature because the Veteran did no provide the dates, specific locations, or names of casualties involved in the stressful events.  Thus, although there was a diagnosis of PTSD at that time, it was determined that there was insufficient stressor information to send to the JSRRC.

In August 2013, the Appeals Management Center (AMC)/RO asked the JSRRC to determine whether there were any suicides or accidental deaths by drowning at Fort Hood between March 2001 and April 2001.  Although the JSRRC reported in September 2013 that it was unable to locate documentation verifying a drowning incident or suicides at Fort Hood during the March 2001 to May 2001 period, the JSRRC reported that United States Army casualty information documented casualties involving self-inflicted wounds that occurred at Fort Hood in October 2001 and December 2001.  Thereafter, in February 2014, the RO issued a formal finding of a lack of information required to corroborate a stressor associated with the claim for service connection for PTSD.  However, giving the Veteran the benefit of the doubt with regard to the dates reported, the Board notes that for PTSD compensation purposes, the Veteran's exposure to a suicide victim while at Fort Hood has been verified.

Notably, the United States Army Crime Records Center reported in January 2016 that it had no record of a death by drowning at Fort Hood in April 2000.  Further, there is no credible supporting evidence that the Veteran was subjected to hostile civilian and military forces while he was stationed in South Korea, nor is there credible supporting evidence that he witnessed a truck roll over and the incurrence of severe injuries while driving on hill when he was stationed in California.  Thus, at present, the Veteran has one verified stressor-his exposure to a suicide victim at Fort Hood.

Upon examination in July 2015, a VA psychologist reported that the Veteran has a diagnosis of PTSD that conforms to DSM-5 criteria and does not have any other psychiatric diagnoses.

During the July 2015 examination, the Veteran and his cousin reported that the Veteran was afraid of civilian and military threats when he was stationed in South Korea.  The examiner endorsed that the Veteran's reported fear of an imminent threat from North Korea while stationed in South Korea and observation of soldiers drowning in a Bradley tank at Fort Hood are sufficient to support a diagnosis of PTSD, and the former stressor is related to the Veteran's fear of hostile military or terrorist activity.  However, in a July 2015 addendum opinion, the examiner clarified his previous report, opining that the Veteran's fear of hostile military activity while stationed in South Korea alone is not sufficient to meet the DSM-5 criteria and reporting that the Veteran did not mention a suicide event stressor during his July 2015 examination.

As noted in the September 2016 remand, the Board finds that the July 2015 medical opinion is inadequate because the examiner did not provide an opinion regarding whether the Veteran's only verified stressor-that he observed a suicide event during service-is sufficient to support a diagnosis of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  In light of the Board's finding and pursuant to September 2016 remand directives, the RO received a medical opinion in October 2016 that addressed the etiology of the Veteran's diagnosed PTSD.

In October 2016, another VA clinician reviewed the relevant records, to include the July 2015 examination report and addendum.  Based on this review, the clinician determined that PTSD as determined in the July 2015 examination is based on the reported and unverified stressor of having witnessed the drowning of a number of soldiers.  The clinician also noted that of the two stressors identified by the Veteran during the July 2015 examination, it is the only one that is found to meet DSM-5 Criterion A.  Since the Veteran did not mention a suicide during the course of the July 2015 examination, there was no assessment of PTSD symptoms specifically related to suicide.  The reporting clinician noted that she is inclined to believe that the suicide was not mentioned because it was not the source of significant distress for the Veteran, but also noted that others may make a case for the stressor being so severe that the Veteran is actively avoiding re-visiting the event.  The clinician concluded, therefore, that she cannot render an opinion on any relationship between a suicide and the Veteran's PTSD diagnosis without resorting to mere speculation and that an additional examination would likely be helpful.

Shortly thereafter, however, the same clinician offered an addendum opinion in October 2016.  The clinician indicated that, based on a review of records, it is determined that the current diagnosis of PTSD is less likely than not a result of the verifiable stressor of a suicide at Fort Hood.  She explained that this determination is based on the fact that the suicide is not identified as a stressor during the most recent VA examination, which was provided in July 2015, nor is it mentioned in mental health progress notes as a focus of discussion or treatment.

The Board finds the October 2016 addendum opinion adequate because the reporting clinician addressed the etiology of the diagnosed condition based on the Veteran's relevant medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Although the clinician initially reported that an additional examination would likely be helpful, the Board finds that VA need not provide another examination in light of the adequate October 2016 addendum.

Notwithstanding the Veteran's lay statements relating his PTSD to his period of active service, the Board notes that section 3.304(f) specifically indicates that the nexus must be established by medical evidence.  Overall, the competent evidence of record fails to show that the Veteran's currently diagnosed PTSD was caused or aggravated by his period of active service because there is no established medical link between the Veteran's current symptoms and a verified in-service stressor.

Accordingly, the Board finds that the evidence is against granting the claim for service connection for PTSD.  The appeal is denied, and there is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is denied.


REMAND

Reason for Remand: To obtain a medical opinion to determine the etiology of the Veteran's diagnosed acquired psychiatric disorders other than PTSD.

As noted previously, the psychologist who examined the Veteran in July 2015 reported that the Veteran had a diagnosis of PTSD at that time, but did not present with the following previously diagnosed conditions:  mood disorder due to a general medical condition, cognitive disorder NOS, unspecified depression, dysthymic disorder, and insomnia.  Accordingly, the examiner did not provide an opinion regarding the likely etiology of these previously diagnosed conditions.

The Board observes that recent VA problem lists, to include an August 2016 problem list, note multiple active psychiatric conditions, to include dysthymic disorder, mood disorder due to a general medical condition, cognitive disorder NOS, and depression.

In light of the foregoing, the Board finds that VA must obtain an opinion regarding the likely etiology of the Veteran's current acquired psychiatric disorders other than PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's acquired psychiatric disorders other than PTSD.  All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

   (a) The reporting clinician should identify all acquired psychiatric disorders other than PTSD that have been diagnosed during the period on appeal (since October 2007).
   
   (b) For each identified disorder, state whether it is at least as likely as not (a 50 percent or greater chance) that the disorder had its onset during active service or became manifest within one year of the Veteran's separation from active service.
   
   (c) For each identified disorder, state whether it is at least as likely as not that the disorder was otherwise caused or aggravated by the Veteran's period of active service.
   
The clinician is notified that the Veteran's in-service motor vehicle accident was not in the line of duty, and thus, any diagnosis stemming from this incident is not subject to service connection. 

2.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided a Supplemental Statement of the Case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


